DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koizumi US 2012/0198286 hereinafter referred to as Koizumi.
	In regards to claim 1, Koizumi teaches:
"A display control apparatus comprising: a video data transmitter being a transmitter configured to transmit a video data to a display apparatus” 
Koizumi Figures 1-2 and paragraph [0025] teaches communication apparatus 100 is a data output apparatus that can transmit video data, audio data, and auxiliary data to the external apparatus 300 via the connection cable 200. The external apparatus 300 is a display apparatus that can display video data on a display device when the video data is received from the communication apparatus 100. 
	"and a first synchronization controller unit configured to synchronize a transmission start timing for the video data transmitter to start transmitting the video data to the display apparatus with a display operation start timing for the display apparatus to start a display operation in a display"
The Examiner interprets that proper playback of the video would include synchronization of the transmission and display.  For example, display cannot occur prior to transmission for obvious reasons.  Therefore, start timing of display is synchronized to occur only after the start timing of transmission as a matter of course when playback occurs.  Koizumi paragraph [0156] teaches in step S314, the CPU 101 controls the video transmission unit 103c to transmit the video data from the camera 100 to the television 300 via the TMDS line 203.  Koizumi Figures paragraph [0025] teaches the external apparatus 300 is a display apparatus that can display video data on a display device when the video data is received from the communication apparatus 100.
	"wherein: in response to receiving an activating process completion notification indicating a completion of an activating process and initial setting of the display from the display
apparatus, the first synchronization controller unit is  configured to synchronize the transmission start timing with the display operation start timing in the display apparatus"
Koizumi paragraph [0166] teaches in step S316, the CPU 101 performs the second power status confirmation process. The second power status confirmation process is a process to be performed by the camera 100 to confirm whether the power source of the television 300 is in the power-on state after transmitting the CEC command to the television 300 to cause the television 300 to display the video data supplied from the camera 100. In the present exemplary embodiment, the CPU 101 performs the second power status confirmation process before the camera 100 transmits the video data to the television 300.
	In regards to claim 2, Koizumi teaches all the limitations of claim 1 and further teaches:
	“further comprising: an activating request transmitter being a transmitter configured to transmit an activating request to the display apparatus; and an activating request transmission controller unit configured to cause the activating request transmitter to transmit the activating request to the display apparatus in response to an occurrence of an activating factor”
	Koizumi teaches in paragraph [0115] step S301, the CPU 101 controls the command processing unit 103d to transmit a &lt;Polling Message&gt; command that includes a logical address to the television 300 via the CEC line 204.
	In regards to claim 3, Koizumi teaches:
	“A display apparatus comprising: a video data receiver being a receiver configured to receive a video data from a display control apparatus;  a display configured to display a video corresponding to the video data received
by the video data receiver”
Koizumi Figures 1-2 and paragraph [0025] teaches communication apparatus 100 is a data output apparatus that can transmit video data, audio data, and auxiliary data to the external apparatus 300 via the connection cable 200. The external apparatus 300 is a display apparatus that can display video data on a display device when the video data is received from the communication apparatus 100. 
	“and a second synchronization controller unit configured to synchronize a display operation start timing for the display to start a display operation with a transmission start timing for the display control apparatus to start transmitting the video data to the display apparatus”
	The Examiner interprets that proper playback of the video would includes synchronization of the transmission and display.  For example, display cannot occur prior to transmission for obvious reasons.  Therefore, start timing of display is synchronized to occur only after the start timing of transmission as a matter of course when playback occurs.  Koizumi paragraph [0090] teaches when the television 300 selects the connection terminal connected to the camera 100 via the HDMI cable 200, the video reception unit 303c stores the video data received from the camera 100 via the TMDS line 203 in the memory 306 and displays the received video data on the display unit 304.
	“wherein: in response to transmitting an activating process completion notification indicating a completion of an activating process and initial setting of the display to the display control apparatus, the second synchronization controller unit is configured to synchronize the display operation start timing with the transmission start timing in the display control apparatus”
Koizumi paragraph [0166] teaches in step S316, the CPU 101 performs the second power status confirmation process. The second power status confirmation process is a process to be performed by the camera 100 to confirm whether the power source of the television 300 is in the power-on state after transmitting the CEC command to the television 300 to cause the television 300 to display the video data supplied from the camera 100. In the present exemplary embodiment, the CPU 101 performs the second power status confirmation process before the camera 100 transmits the video data to the television 300.
In regards to claim 4, Koizumi teaches all the limitation of claim 3 and further teaches: 
“further comprising: an activating request receiver being a receiver configured to receive an activating request from the display control apparatus; and an activating process controller unit configured to start the activating process in response to the activating request receiver receiving the activating request”
Koizumi teaches in paragraph [0115] step S301, the CPU 101 controls the command processing unit 103d to transmit a &lt;Polling Message&gt; command that includes a logical address to the television 300 via the CEC line 204.
In regards to claim 5, Koizumi teaches:
“further comprising: a non-display function operating unit configured to operate a non-display function other than a function of displaying the video” 
Koizumi paragraph [0037] teaches the CEC line 204 is a bidirectional transmission line via which the camera 100 can transmit and receive various CEC commands to and from the television 300. The television 300 can transmit a camera control CEC command to the camera 100 via the CEC line 204 to control the camera 100.
“wherein: the second synchronization controller unit is further configured to set an operation timing for the non-display function operating unit to operate the non-display function before the display operation start timing”
Koizumi paragraph [0158]-[0159] teaches step S315, the CPU 101 controls the command processing unit 103d to transmit a &lt;Menu Status&gt; command including information indicating that a menu of the camera 100 is activated to the television 300 via the CEC line 204.  The &lt;Menu Status&gt; command including the information indicating that a menu of the camera 100 is activated is one of the CEC commands, which is a command usable when a user operates the remote controller 311 of the television 300 to cause the camera 100 to perform a predetermined process.  In paragraph [0162] Koizumi teaches that playback occurs only when the playback button is operated.  This means the function of operating the menu occurs prior to operating the playback button within the menu.
In regards to claim 6, it contains similar limitations as in claims 1 and 3.  Therefore, claim 6 is rejected for similar reasoning as applied to claims 1 and 3.
In regards to claim 7, it contains similar limitations as in claims 1 and 3.  Therefore, claim 6 is rejected for similar reasoning as applied to claims 1 and 3.
In regards to claim 8, it contains similar limitations as in claims 1 and 3.  Therefore, claim 6 is rejected for similar reasoning as applied to claims 1 and 3.
In regards to claim 9, Koizumi teaches all the limitations of claim 1 and further teaches:
“further comprising: a first controller communicably coupled to the video data transmitter, the first controller being configured to implement the first synchronization controller unit”
Koizumi Figure 2 teaches CPU 101.
In regards to claim 10, Koizumi teaches all the limitations of claim 3 and further teaches:
“further comprising: a second controller communicably coupled to the video data receiver, the second controller being configured to implement the second synchronization controller unit”
Koizumi Figure 2 teaches CPU 301.
In regards to claim 11, Koizumi teaches all the limitations of claim 3 and further teaches:
“further comprising: at least one controller provided to be included in the display control apparatus or the display apparatus, the at least one controller being configured to synchronize the transmission start timing in the display control apparatus with the display operation start timing in the display apparatus in response to the activating process completion notification indicating the completion of the activating process and initial setting of the display being transmitted by the display apparatus or received by the display control apparatus”
Koizumi Figure 2 CPU 101 and CPU 301.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422